DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 7, 8, 16, 18, 19, 23, and 24 are objected to because of the following informalities: “NMS” should be spelled out since this is the first instance of the acronym for these branches of the claim tree.  Appropriate correction is required.

Claims 2, 3, and 8 are objected to because of the following informalities:  each recite “the one or more circuits to perform two or more portions of an NMS algorithm in parallel, are to…”. However, a more appropriate way to word this is “the one or more circuits are configured to perform two or more portions of an NMS algorithm, comprising the following steps…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 11 recite the limitation "the one or more digital images".  There is insufficient antecedent basis for this limitation in the claims since the previous recitation does not include the word “digital”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen et al, U.S. Publication No. 2021/0027471.

Regarding claim 9, Cohen teaches a system comprising: 

one or more circuits (see Cohen Figure 23) to use one or more neural networks to remove one or more redundant bounding boxes within one or more images (see paragraph [0148]) based, at least in part, on whether the one or more redundant bounding boxes is likely to include one or more objects (see paragraph [0163]).

Claim 1 recites similar limitations as claim 9, and is rejected under similar rationale. 

Regarding claim 17, Cohen teaches a method comprising: 

identifying a plurality of bounding boxes (see Cohen paragraph [0148]) within one or more digital images (see Abstract); and 
removing one or more redundant bounding boxes from the plurality of bounding boxes within the one or more images based, at least in part, on whether the one or more redundant bounding boxes is likely to include one or more objects (see paragraphs [0148] and [0163]).

Regarding claim 10, Cohen teaches all the limitations of claim 9, and further teaches wherein the one or more circuits initiate a plurality of parallel (see Cohen paragraph [0319]) suppression processes to remove the one or more redundant bounding boxes corresponding to the one or more objects (see Cohen paragraph [0163]); and 
define an area that covers a subset of a plurality of bounding boxes for each suppression process (see Cohen paragraph [0163], wherein the area is implied since it would need to at least cover the large box in order to remove it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al, U.S. Publication No. 2021/0027471.

Regarding claim 2, Cohen teaches all the limitations of claim 1, and further teaches wherein the one or more circuits to perform two or more portions of an algorithm in parallel (see Cohen paragraph [0319]), are to: 

initiate a plurality of suppression processes to remove the one or more redundant bounding boxes corresponding to the one or more objects (see Cohen paragraph [0163]); and 

define an area that covers a subset of a plurality of bounding boxes for each suppression process (see Cohen paragraph [0163], wherein the area is implied since it would need to at least cover the large box in order to remove it).

Cohen does not expressively teach wherein the algorithm is a non- maximum suppression (NMS) algorithm. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic algorithm taught in Cohen with an NMS algorithm as claimed to yield the predictable results of successfully suppressing the redundant boxes.

Regarding claim 18, Cohen teaches all the limitations of claim 17, and further teaches performing two or more portions of an algorithm in parallel (see Cohen paragraph [0319]) by at least: 

initiating a plurality of parallel suppression processes to remove the one or more redundant bounding boxes corresponding to the one or more objects
(see Cohen paragraph [0163]); and

defining an area that covers a subset of a plurality of bounding boxes for each suppression process (see Cohen paragraph [0163], wherein the area is implied since it would need to at least cover the large box in order to remove it).

Cohen does not expressively teach wherein the algorithm is a non- maximum suppression (NMS) algorithm. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic algorithm taught in Cohen with an NMS algorithm as claimed to yield the predictable results of successfully suppressing the redundant boxes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al, U.S. Publication No. 2021/0027471 in view of Oro et al, “Work-efficient parallel non-maximum suppression for embedded GPU architectures” (published in 2016 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), pages 1026-1030, March 2016) and Chen et al, U.S. Publication No. 2021/0089794.

Regarding claim 7, Cohen teaches all the limitations of claim 1, and further teaches wherein the one or more circuits use a neural network to detect the one or more objects within the one or more digital image (see Cohen Abstract and paragraph [0148]) and wherein an algorithm is performed by the neural network (see Cohen paragraphs [0148] and [0163]).

Cohen does not expressively teach wherein the one or more circuits comprise two or more parallel circuits to use the neural network; the algorithm is an NMS algorithm; and the NMS algorithm is performed as a layer of the neural network.

Regarding the algorithm, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic algorithm taught in Cohen with an NMS algorithm as claimed to yield the predictable results of successfully suppressing the redundant boxes.

Regarding the two or more parallel circuits, Oro in a similar invention in the same field of endeavor teaches a system comprising one or more circuits to preform an NMS algorithm (see Oro section 1, final paragraph wherein the circuits are the GPUs) using a neural network (see Oro section 2, first paragraph) as taught in Cohen wherein the one or more circuits comprise two or more parallel circuits using the neural network (see Oro section 1, final paragraph wherein the circuits are the GPUs and section2, first paragraph).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using parallel circuits to preform processing as taught in Oro with the system taught in Cohen, the motivation being to utilize the extra processing power of such parallel circuits and thereby cutting down processing time in the system.
Cohen in view of Oro does not expressively teach the NMS algorithm is performed as a layer of the neural network.

However, Chen in a similar invention in the same field of endeavor teaches a system for processing an image using a neural network (see Chen paragraph [0023]) and performing an NMS algorithm (see paragraph [0051]) as taught in Cohen in view of Oro wherein 

the NMS algorithm is performed as a layer of the neural network (see paragraph [0051]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substation to replace the neural network performing the algorithm in Cohen in view of Oro with a neural network performing an NMS algorithm in a layer as taught in Chen to yield the predictable results of successfully performing the algorithm. 

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al, U.S. Publication No. 2021/0027471 in view of Chen et al, U.S. Publication No. 2021/0089794.

Regarding claim 11, Cohen teaches all the limitations of claim 9, and further teaches wherein the one or more circuits comprise two or more circuits (see Cohen Figure 23, various circuits 2302-2310) to use one or more neural networks to detect the one or more objects within the one or more digital images (see Cohen Abstract and paragraph [0148]), wherein the one or more neural networks performs an algorithm (see Cohen paragraph [0163]) in parallel (see Cohen paragraph [0319]).

Cohen does not expressively teach wherein the algorithm is an NMS algorithm and the one or more neural networks comprise a layer to perform the NMS algorithm.

Regarding the algorithm, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic algorithm taught in Cohen with an NMS algorithm as claimed to yield the predictable results of successfully suppressing the redundant boxes.

Regarding the rest of the claim, Chen in a similar invention in the same field of endeavor teaches a system for processing an image using a neural network (see Chen paragraph [0023]) and performing an NMS algorithm (see paragraph [0051]) as taught in Cohen wherein 

the NMS algorithm is performed as a layer of the neural network (see paragraph [0051]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substation to replace the neural network performing the algorithm in Cohen with a neural network performing an NMS algorithm in a layer as taught in Chen to yield the predictable results of successfully performing the algorithm. 

Regarding claim 23, Cohen teaches all the limitations of claim 17, and further teaches detecting, using a neural network, the one or more objects within the one or more digital images (see Cohen Abstract and paragraph [0148]) and performing two or more portions an algorithm in parallel (see Cohen paragraphs [0163] and [0319]).

Cohen does not expressively teach wherein the algorithm is an NMS algorithm and wherein the NMs algorithm is in a layer of the neural network.

Regarding the algorithm, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic algorithm taught in Cohen with an NMS algorithm as claimed to yield the predictable results of successfully suppressing the redundant boxes.

Regarding the rest of the claim, Chen in a similar invention in the same field of endeavor teaches a system for processing an image using a neural network (see Chen paragraph [0023]) and performing an NMS algorithm (see paragraph [0051]) as taught in Cohen wherein 

the NMS algorithm is performed as a layer of the neural network (see paragraph [0051]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substation to replace the neural network performing the algorithm in Cohen with a neural network performing an NMS algorithm in a layer as taught in Chen to yield the predictable results of successfully performing the algorithm. 

Allowable Subject Matter
Claims 3-6, 8, 12-16, 19-21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637